

114 HR 5553 IH: To amend the Securities Exchange Act of 1934 to require fines collected for violations of the rules of the Municipal Rulemaking Board to be deposited into the Treasury and to amend the Sarbanes-Oxley Act of 2002 to remove a requirement on the use of certain funds.
U.S. House of Representatives
2016-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5553IN THE HOUSE OF REPRESENTATIVESJune 21, 2016Mrs. Wagner introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Securities Exchange Act of 1934 to require fines collected for violations of the rules
			 of the Municipal Rulemaking Board to be deposited into the Treasury and to
			 amend the Sarbanes-Oxley Act of 2002 to remove a requirement on the use of
			 certain funds.
	
		1.Reallocation of Fines for Violations of Rules of Municipal Rulemaking Board into General Fund of
			 Treasury
 (a)In GeneralSection 15B(c)(9) of the Securities Exchange Act of 1934 (15 U.S.C. 78o–4(c)(9)) is amended to read as follows:
				
 (9)Fines collected for violations of the rules of the Board shall be deposited and credited as general revenue of the Treasury..
 (b)Effective DateThe amendment made by subsection (a) shall apply to fines collected after the date of enactment of this Act.
			2.Repeal of requirement for Public Company Accounting Oversight Board to use certain funds for merit
			 scholarship program
 (a)In generalSection 109(c) of the Sarbanes-Oxley Act of 2002 (15 U.S.C. 7219(c)) is amended by striking paragraph (2).
 (b)Conforming amendmentsSection 109 of the Sarbanes-Oxley Act of 2002 (15 U.S.C. 7219) is amended— (1)in subsection (c), by striking uses of funds and all that follows through The budget and inserting uses of funds.—The budget; and
 (2)in subsection (f), by striking subsection (c)(1) and inserting subsection (c). 